Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 1/20/2022 has been considered.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or fairly suggest an image forming apparatus comprising a controller to control, when the print job is executed, the image forming unit to form the mark every time the images are formed on the sheets of the user-designated number and controls the reading unit to read the mark on the sheet, and controls geometric characteristics of an image to be formed on the sheet based on a result of reading the mark by the reading unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/HOANG X NGO/Primary Examiner, Art Unit 2852